Exhibit 10.2

EXECUTION VERSION

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of April 2, 2019, among
HEXION LLC (F/K/A MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC), a Delaware
limited liability company (“Holdings”), HEXION INC. (F/K/A MOMENTIVE SPECIALTY
CHEMICALS INC.), a New Jersey corporation (the “U.S. Borrower”), HEXION CANADA
INC. (F/K/A MOMENTIVE SPECIALTY CHEMICALS CANADA INC.), a Canadian corporation
(the “Canadian Borrower”), HEXION B.V. (F/K/A MOMENTIVE SPECIALTY CHEMICALS
B.V.), a besloten vennootschap met beperkte aansprakelijkheid under the laws of
The Netherlands having its statutory seat in Rotterdam, The Netherlands and
registered with the Dutch Trade Register under number 24294676 (the “Dutch
Borrower”), HEXION UK LIMITED (F/K/A MOMENTIVE SPECIALTY CHEMICALS UK LIMITED),
a company incorporated under the laws of England and Wales, and BORDEN CHEMICAL
UK LIMITED, a company incorporated under the laws of England and Wales
(together, the “U.K. Borrowers”), and HEXION GMBH, a limited liability company
(GmbH) organized under the laws of Germany, registered with the commercial
register (Handelsregister) of the local court (Amtsgericht) of Iserlohn with
registration number 5860 (the “German Borrower” and, together with the U.S.
Borrower, the Canadian Borrower, the Dutch Borrower and the U.K. Borrowers, the
“Borrowers”), each other Subsidiary of Holdings identified on the signature
pages hereto (each, a “Subsidiary Party”; each Subsidiary Party, Holdings and
the Borrowers, the “Reaffirming Parties”) and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent and Collateral Agent under the DIP ABL Credit
Agreement referred to below.

WHEREAS Holdings, the Borrowers, the Lenders party thereto and JPMCB, as
Administrative Agent, have entered into the Amended and Restated Senior Secured
Debtor-In Possession Asset-Based Revolving Credit Agreement, dated as of the
date hereof (the “DIP ABL Credit Agreement”), which amends and restates the
Amended and Restated Asset-Based Revolving Credit Agreement, dated December 21,
2016 (as amended restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), among Holdings, the
Borrowers, the lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent, collateral agent, swingline lender and initial
Issuing Bank and J.P. Morgan Securities Inc., Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo
Bank, National Association, as joint lead arrangers;

WHEREAS each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the DIP ABL Credit Agreement);

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the DIP ABL Credit Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the DIP ABL Credit
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation/Amendment

SECTION 1.1    Reaffirmation. (a) Each of the Reaffirming Parties (i) hereby
consents to the DIP ABL Credit Agreement and the transactions contemplated
thereby, (ii) hereby confirms its guarantees, pledges, hypothecs, grants of
security interests and other agreements, as applicable, under each of the
Security Documents to which it is party, (iii) agrees that notwithstanding the
effectiveness of the DIP ABL Credit Agreement and the consummation of the
transactions contemplated thereby, such guarantees, pledges, hypothecs, grants
of security interests and other agreements shall remain continuous and
unaffected in accordance with the provisions of the Security Documents, shall
continue to be in full force and effect and, other than in respect of the
Security Documents governed by Dutch law (which shall accrue to the benefit of
the Administrative Agent), shall accrue to the benefit of the Lenders under the
DIP ABL Credit Agreement and the obligations secured thereunder will be the
obligations defined as such in the Security Documents as those obligations have
been amended pursuant to the DIP ABL Credit Agreement and (iv) acknowledges that
the pledges and security interests granted by each Domestic Loan Party under
each Security Document to which it is a party shall have the priority and rights
set forth in DIP Orders. Each of the Reaffirming Parties further agrees to take
any action that may be required or that is reasonably requested by the
Administrative Agent to ensure compliance by Holdings, and the Borrowers with
Section 5.10 of the DIP ABL Credit Agreement, hereby reaffirms its obligations
under each similar provision of each Security Document to which it is party and
confirms, specifically with respect to the Security Documents governed by Dutch
law, that it was their intention and agreement at the moment of the creation of
the security rights under such documents, and still is their intention and
agreement, with the Administrative Agent that the Security Documents were to
secure the Obligations as amended and restated from time to time including by
way of an amendment and restatement as effected under the DIP ABL Credit
Agreement.

(b)    Each of the Reaffirming Parties party to each of the Security Documents
securing the Obligations of the Borrowers hereby confirms and agrees that the
outstanding Loans and Letters of Credit have constituted and continue to
constitute, Loan Document Obligations (as defined in the Guarantee Agreement).

SECTION 1.2    Amendment. On and after the effectiveness of the DIP ABL Credit
Agreement, (i) each reference in each Security Document to the “Credit
Agreement,” “thereunder,” “thereof” or words of like import shall mean and be a
reference to the DIP ABL Credit Agreement, as such agreement may be amended,
modified or supplemented and in effect from time to time, and (ii) the
definition of any term defined in any Security Document by reference to the
terms defined in the “Credit Agreement” shall be amended to be defined by
reference to the defined term in the DIP ABL Credit Agreement, as the same may
be amended, modified or supplemented and in effect from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Representations and Warranties

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

SECTION 2.1    Organization. Such Reaffirming Party is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
formation (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction outside the United States).

SECTION 2.2    Authority; Enforceability. Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 2.3    Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

ARTICLE III

Miscellaneous

SECTION 3.1    Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 9.01 of the DIP ABL Credit Agreement; provided that, for this purpose,
the address of each Reaffirming Party shall be the one specified for the
applicable Reaffirming Party under the DIP ABL Credit Agreement.

SECTION 3.2    Expenses. The parties hereto acknowledge and agree that JPMCB and
the Lenders shall be entitled to reimbursement of expenses as to the extent
provided in Section 9.05 of the DIP ABL Credit Agreement.

SECTION 3.3    Security Document. This Agreement is a Security Document executed
pursuant to the DIP ABL Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms of the DIP ABL Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3.4    Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

SECTION 3.5    Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

SECTION 3.6    Amendment. This Agreement may be waived, modified or amended only
by a written agreement executed by each of the parties hereto.

SECTION 3.7    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 3.8    Applicable Law; Waiver of Jury Trial; Jurisdiction: Consent to
Service of Process. (a) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.12 AND 9.16 OF
THE DIP ABL CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 3.9    No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Existing Credit Agreement or instruments
securing the same or of any of the obligations of any party under the Existing
Credit Agreement, each of which shall remain in full force and effect, except to
any extent modified hereby or by instruments executed concurrently herewith.
Nothing implied in this Agreement, the DIP ABL Credit Agreement or in any other
document contemplated hereby or thereby shall be construed as a release or other
discharge of Holdings, any Borrower or any Subsidiary Loan Party under any
Security Document from any of its obligations and liabilities as “Holdings,” a
“Borrower,” the “U.S. Borrower,” a “German Borrower,” the “Canadian Borrower” or
a “Subsidiary Loan Party” under the Existing Credit Agreement or the other
Security Documents. Each of the Existing Credit Agreement and the other Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the DIP ABL Credit Agreement or in
connection herewith and therewith.

SECTION 3.10    Limitation. With respect to any foreign Security Documents and
any Foreign Collateral Agreements, notwithstanding anything herein to the
contrary, the terms and provisions of this Agreement shall apply only to the
extent permitted under the governing law of the applicable foreign Security
Document or Foreign Collateral Agreement. If any provision of this Agreement
limits, qualifies or conflicts with a provision of any foreign Security Document
or Foreign Collateral Agreement, the applicable provision of such foreign
Security Document or Foreign Collateral Agreement shall govern.

*    *    *    *    *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement as of the day
and year first above written.

 

HEXION LLC, as Holdings

By:      

/s/ Mark D. Bidstrup

 

Name:

 

Mark D. Bidstrup

 

Title:

 

Senior Vice President and Treasurer

HEXION INC., as U.S. Borrower By:  

/s/ Mark D. Bidstrup

 

Name:

 

Mark D. Bidstrup

 

Title:

 

Senior Vice President and Treasurer

HEXION INTERNATIONAL INC., as a Domestic

Subsidiary Loan Party

By:  

/s/ Mark D. Bidstrup

 

Name:

 

Mark D. Bidstrup

 

Title:

 

Senior Vice President and Treasurer

HEXION INVESTMENTS INC., as a Domestic

Subsidiary Loan Party

By:  

/s/ Mark D. Bidstrup

 

Name:

 

Mark D. Bidstrup

 

Title:

 

Senior Vice President and Treasurer

LAWTER INTERNATIONAL INC., as a Domestic

Subsidiary Loan Party

By:  

/s/ Mark D. Bidstrup

 

Name:

 

Mark D. Bidstrup

 

Title:

 

Senior Vice President and Treasurer

[Signature Page to Reaffirmation Agreement]

 

5



--------------------------------------------------------------------------------

HEXION CI HOLDING COMPANY (CHINA)

LLC, as a Domestic Subsidiary Loan Party

By:      

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Senior Vice President and Treasurer NL
COOP HOLDINGS LLC, as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Senior Vice President and Treasurer HEXION
DEER PARK LLC, as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Senior Vice President and Treasurer HEXION
CANADA INC., as Canadian Borrower By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Senior Vice President and Treasurer

[Signature Page to Reaffirmation Agreement]

 

6



--------------------------------------------------------------------------------

HEXION B.V., as Dutch Borrower

By:      

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director HEXION UK LIMITED, as a U.K.
Borrower By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director BORDEN CHEMICAL UK LIMITED, as a
U.K. Borrower By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director HEXION GMBH, as German Borrower By:
 

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Managing Director By:  

/s/ J.G. Vierhout

  Name:   J.G. Vierhout   Title:   Managing Director

[Signature Page to Reaffirmation Agreement]

 

7



--------------------------------------------------------------------------------

HEXION INTERNATIONAL COÖPERATIEF U.A., as a Foreign Subsidiary Loan Party
By:      

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director HEXION HOLDING B.V., as a Foreign
Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director

RESOLUTION RESEARCH NEDERLAND B.V.,

as a Foreign Subsidiary Loan Party

By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ A.C. M. Laanen

  Name:   A.C.M. Laanen   Title:   Director

[Signature Page to Reaffirmation Agreement]

 

8



--------------------------------------------------------------------------------

HEXION INTERNATIONAL HOLDINGS B.V.,

as a Foreign Subsidiary Loan Party

By:      

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director HEXION EUROPE B.V., as a Foreign
Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director HEXION BRAZIL COÖPERATIEF U.A., as a
Foreign Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director HEXION UK HOLDING LIMITED, as a
Foreign Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director

[Signature Page to Reaffirmation Agreement]

 

9



--------------------------------------------------------------------------------

BORDEN INTERNATIONAL HOLDINGS LIMITED, as a Foreign Subsidiary Loan Party
By:      

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director HEXION VAD B.V., as a Foreign
Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director HEXION PERNIS LEASE B.V., as a
Foreign Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ Authorized Signatory

  Name:   JTC (Netherlands) B.V.   Title:   Director HEXION MOERDIJK LEASE B.V.,
as a Foreign Subsidiary Loan Party By:  

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ Authorized Signatory

  Name:   JTC (Netherlands) B.V.   Title:   Director

[Signature Page to Reaffirmation Agreement]

 

10



--------------------------------------------------------------------------------

HEXION BOTLEK B.V., as a Foreign Subsidiary Loan Party By:      

/s/ A.W.M. Mertens

  Name:   A.W.M. Mertens   Title:   Director By:  

/s/ P.R. van Heel

  Name:   P.R. van Heel   Title:   Director

[Signature Page to Reaffirmation Agreement]

 

11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

By:      

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

[Signature Page to Reaffirmation Agreement]

 

12